Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 24, 2016

The Court of Appeals hereby passes the following order:

A17D0004. RICKY STEVEN HELTON v. THE STATE.

      Ricky Steven Helton was found guilty of child molestation and aggravated
sexual battery, and we affirmed his convictions on appeal. Helton v. State, 268 Ga.
App. 430 (602 SE2d 198) (2004). Helton later filed a “Motion to Vacate or Correct
Illegal Sentence,” which the trial court dismissed. Helton then filed an application
for discretionary appeal in the Supreme Court, which transferred the matter here.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). An appeal may lie from an order denying a motion to vacate or correct a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper, 286 Ga. at 217 n.1; Burg v. State, 297 Ga. App. 118, 119 (676
SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to claims
that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Although Helton’s motion was styled as one to correct a void sentence,
substance controls over nomenclature in considering pleadings. See Roberts, 286 Ga.
at 532. The trial court characterized Helton’s motion as one “to vacate his conviction
asserting that there were errors at trial.” As Helton has neither included a copy of the
motion in his application materials nor described the substance of the motion in his
application brief, we accept the trial court’s characterization. And as Helton was not
authorized to challenge his conviction in this manner, the trial court properly
dismissed his motion. See Roberts, 266 Ga. 532. We must, in turn, dismiss this
application. See id. Accordingly, this application is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             08/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.